DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-6 is the inclusion of a line sensor and a controller in an image forming apparatus.  The line sensor is configured to read a sheet having test images formed thereon while the sheet having the test images formed thereon is conveyed.  A controller is configured to: 
control the image forming unit to form the test images on the sheet; 
control the line sensor to read the sheet having the test images formed thereon; obtain read data related to the test images, the read data being output by the line sensor; and 
control, based on the read data, a geometric characteristic of an image to be formed on a sheet by the image forming unit, 
wherein the controller is configured to determine, in a reading area of the line sensor, whether dust is detected in a first area in which the line sensor reads the test images based on a reading result from the line sensor, 
wherein, in a case where dust is detected in a second area, which is different from the first area, in the reading area, the controller is configured to control the geometric characteristic based on the read data, and 
wherein, in a case where dust is detected in the first area, the controller is configured to not control the geometric characteristic based on the read data.
This in combination with the rest of the limitations of the claims is found in all of claims 1-6, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 7-11 is the inclusion of a line sensor and a controller in an image forming apparatus.  The line sensor is configured to read a sheet having test images formed thereon while the sheet having the test images formed thereon is conveyed.  The controller is configured to: 
control the image forming unit to form the test images on the sheet; 
control the line sensor to read the sheet having the test images formed thereon; obtain read data related to the test images, the read data being output by the line sensor; and 
generate the image forming condition based on the read data, 
wherein the controller is configured to determine, in a reading area of the line sensor, whether dust is detected in a first area in which the line sensor reads the test images based on a reading result from the line sensor, 
wherein, in a case where dust is detected in a second area, which is different from the first area, in the reading area, the controller is configured to generate the image forming condition based on the read data, and
wherein, in a case where dust is detected in the first area, the controller is configured to not generate the image forming condition based on the read data.
This in combination with the rest of the limitations of the claims is found in all of claims 7-11, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 12-16 is the inclusion of a line sensor and a controller in an image forming apparatus.  The line sensor is configured to read a sheet having test images formed thereon while the sheet having the test images formed thereon is conveyed.  The controller is configured to: 
control the image forming unit to form the test images on the sheet; 
control the line sensor to read the sheet having the test images formed thereon; obtain read data related to the test images, the read data being output by the line sensor; and 
generate the image forming condition based on the read data,
wherein the controller is configured to determine, in a reading area of the line sensor, whether dust is detected in a first area in which the line sensor reads the test images based on a reading result from the line sensor,
wherein, in a case where dust is detected in a second area, which is different from the first area, in the reading area, the image forming unit is controlled based on the image forming condition generated based on the read data, and
wherein, in a case where dust is detected in the first area, the image forming unit is not controlled based on the image forming condition generated based on the read data.
This in combination with the rest of the limitations of the claims is found in all of claims 12-16, but not disclosed nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haga discloses an image forming device with an inspection device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852